Pfeifer, J.,
dissenting. David Hamblin fatally wounded Lillian Merrick on October 13, 1983. By June 15, 1988, he had been tried and convicted of the crime and had had his appeal as of right before this court. We upheld the conviction and death sentence, and later in 1988 the United States Supreme Court denied Hamblin’s petition for a writ of certiorari.
Pursuant to R.C. 2953.21(A), any person convicted of a criminal offense who claims that there was such a denial or infringement of his rights as to render the judgment void or voidable under the Ohio or United States Constitutions may file an action with the sentencing court stating the grounds for relief and asking the court to vacate or set aside the judgment or sentence. In conjunction with such an action, defendants routinely seek to review the prosecutor’s file regarding their case.
It is apparent that litigating the denial of a public records request for the prosecutor’s entire file has now become an effective strategy to delay the imposition of the death penalty in Ohio. This case is a classic example.
It has been over four years since David Hamblin’s counsel made their public records request to the city of Brooklyn. For four years the state of Ohio has fed, *155clothed and housed a man that the people of Ohio have legally found to be unworthy of life. For four years the victim’s family has had to live with the thought that the person who took their loved one’s life remains able to live his own. And for four years the deterrent value of Ohio’s death penalty statute has been steadily eroded.
The perpetrators of death penalty crimes exact a huge toll on our society. First, there is the loss of the life of the- innocent victim and the concomitant emotional and psychological cost to the victim’s family, friends, and community. Then, there are the more measurable costs of confinement and legal costs for the defendant’s seemingly endless appeals. A further hidden cost is the death penalty defendant’s drain on the resources of our public defenders, resources which could be better put to use for the defense of indigent defendants at the trial level. Finally, there is a cost to the philosophical validity of the death penalty statute, which is hopelessly undermined when appeals and the habeas corpus process routinely cover the span of two decades.
Our courts must do what is within their power to control those costs. The best way to do that is to open the prosecutor’s entire file at the conclusion of a death penalty defendant’s statutory appeals process.
Also, for post-conviction relief to be meaningful, a defendant needs access to the file that is the one most likely to contain information regarding questionable prosecution tactics. If the prosecutor’s file contains information that indicates the defendant’s death sentence was somehow wrongfully obtained, then clearly the defendant and the trial court should be provided that information for the post-conviction relief hearing.
In this case, the prosecutor should have opened his entire file immediately upon the defendant’s request. Since the prosecutor did not, the trial court should have ordered him to do so. I therefore respectfully dissent from the majority’s opinion.